Citation Nr: 0210117	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  01-01 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for prostate cancer due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

REMAND

The veteran had active service from April 1963 to April 1967.  
This appeal comes from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his VA Form 9, received in February 2001, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the RO.  In correspondence 
received in May 2001 he withdrew that request.  At that time 
he instead requested a personal hearing before an RO Hearing 
Officer.  He later requested postponement of the RO hearing 
scheduled for June 20, 2001, in order to obtain additional 
evidence.  In a VA Form 9 received in January 2002, the 
veteran has again requested a hearing before a member of the 
Board sitting at the RO.  Appropriate arrangements have not 
been made.  A hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (2001).  

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO, in accordance with the docket 
number of his appeal.  

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is otherwise notified by the RO. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


